

115 HRES 309 IH: Supporting the goals and ideals of National Poppy Day.
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 309IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Carson of Indiana submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of National Poppy Day.
	
 Whereas Poppies are worn and displayed as a symbolic tribute to fallen and future veterans and members of the Armed Forces;
 Whereas the use of the poppy symbolically comes from the poem In Flanders Fields, which movingly begins, In Flanders Fields the poppies blow, between the crosses, row on row, referring to the poppies that sprang up in the churned-up earth of newly dug soldiers’ graves in parts of Belgium and France following World War I;
 Whereas at the end of World War I, the American Legion adopted the poppy as a symbol of freedom and the blood sacrificed by members of the Armed Forces in war;
 Whereas the American Legion has long utilized the red poppy as its official flower, symbolizing the blood shed by those who have served in the United States Armed Forces;
 Whereas the poppy is worn in England and Canada on Remembrance Day, also known as Armistice Day and Poppy Day, to commemorate members of the armed forces who have died in the line of duty;
 Whereas as the United States commemorates the 100th anniversary of its entrance into World War I and the American Legion approaches its 100th anniversary, it is fitting to expand the meaning the poppy and formally recognize its historic symbolism;
 Whereas wearing a poppy can unite citizens from across the country who wish to show their patriotism and appreciation for those who serve as members of the United States Armed Forces; and
 Whereas the Friday before each Memorial Day is an appropriate day to recognize as National Poppy Day: Now, therefore, be it  That the House of Representatives—
 (1)supports the goals and ideals of National Poppy Day; and (2)encourages all citizens, residents, and visitors of the United States to join in observing National Poppy Day to honor every member of the Armed Forces who has died in the name of liberty, freedom, and democracy while also showing their support for living veterans, members of the Armed Forces, and their families.
			